December 12, 1972


Honorable Preston Smith                Opinion No. M- 1278
Governor of Texas
State Capitol Building                 Re:   Several questions relating
Executive Department                         to a proposed contract
Austin, Texas 78711                          whereby the Texoma Regional
                                             Planning Commission will
                                             assume operational control
Dear Governor Smith:                         of the Grayson County Airport.

          Your request for an opinion asks the following questions:

          "1 . Can the Texoma Regional Planning Com-
     mission legally deposit and expend funds belong-
     ing to the Grayson County Airport without going
     through the Grayson County Treasurer's Office?

          "2 . Can the Executive Director of the
     Texoma Regional Planning Commission sign and
     approve checks and warrants instead of the
     County Treasurer and,the County Auditor (where
     he is authorized to do so on behalf of the
     Regional Planning Commission)?

          "3 . What would be the responsibility of
     the County Auditor as to audit of these funds
     if received and expended as set out in such a
     contract?"

          Attached to your request is a proposed contract between
the Commissioners Court of Grayson County and the Texoma Regional
Planning Commission whereby the Texoma Regional Planning Commissfon
assumes operational control of the Grayson County Airport. Your
questions arise by virtue of the following provisions in the con-
tract:

          "As a condition of the contract a separate
     account shall be established at the bank desig-
     nated as the official Grayson County depository.
     This account shall be designated 'Grayson County
     Airport Fund-Special Bank Account.' All receipts
     from airport operations shall be placed in this


                              -6276-
Hon. Preston Smith, page 2     (M-1278)



     fund. All authorized expenditures shall be made
     from this fund. All checks drawn on this account
     shall be signed by the Executive Director of the
     Texoma Regional Planning Commission and the
     County Clerk of Grayson County or his Deputy.
     The total expenditures to be made by the Texoma
     Regional Planning Commission and the Airport
     Manager shall be determined by a budget sub-
     mitted for approval to the Commissioners' Court
     of Grayson County on or before the first day of
      (August) of each calendar year. Said Texoma
     Regional Planning Commission shall be charged
     with the duty of accounting for all receipts
     and expenditures in regard to the operation of
     said airport."

          The Texoma Regional Planning Commission was organized
pursuant to the provisions of Article lOllm, Vernon's Civil Statutes,
and such regional planning commission constitutes a political sub-
division of this State. Art. lOllm, Sec. 4, Subset. (a); also
Atty. Gen. Opin. No. M-1259 (1972). It is assumed that the funds in
question are receipts from airport operations and are not regular
county tax monies.

          Under the provisions of Article 4413(32c), Vernon's Civil
Statutes (Interlocal Cooperation Act) , the county and the regional
planning commission may enter into contracts for any governmental
function or service which the governmental unit is authorized to
perform.  Subdivisions (b) and (d) of Section 4 of Article 4413
(32~) provide:

          "(b) The agreements or contracts may be
    for the purpose of studying the feasibility of
    contractual performance of any governmental
    functions or services or may be for the per-
    formance of any governmental functions or
    services which all parties to the contract are
    legally authorized to perform, provided such
    contracts or agreements shall be duly authorized
    by the governing body of each party to the con-
    tract or agreement. An interlocal contract or
    agreement shall state the purpose, terms, rights,
    objectives, duties, and responsibilities of the
    contracting parties.   Interlocal contracts and
    agreements may be renewed annually and shall



                             .-6277
Hon. Preston Smith, page 3      (M-1278)



     specify that the party or parties paying for
     the performance of governmental functions or
     services shall make payments therefor from
     current revenues available to the paying
     party.
          ..
               .   .   .

          "(d) The contracting parties to any
     interlocal contract or agreement shall have
     full authority to create an administrative
     agency or designate an existing political
     subdivision~,for the supervision of perfor-
     mance of an interlocal contract or agreement
     and any administrative agency so created or
     political subdivision so designated shall
     have the authority to employ personnel and
     engage in other administrative activities
     and provide other administrative services
     necessary to execute the terms of any
     interlocal contract or agreement."

          Pursuant to the provisions of Article 4413(32c), it is
our opinion that the Commissioners Court of Grayson County and
the Texoma Regional Planning Commission have the authority to
enter into the proposed contract attached to your request, and
pursuant thereto, the Texoma Regional Planning Commission has
the authority to assume the operational control of the Grayson
County Airport.

          Assuming that the Commissioners Court of Grayson County
and the Texoma Regional Planning Commission enter into the proposed
contract attached to your request, or a contract containing similar
provisions, your questions are answered as follows:

          (1) The Texoma Regional Planning Commission may legally
deposit and expend funds belonging to the Grayson County Airport
without going through the Grayson County Treasurer's Office.

           (2) The Executive Director of the Texoma Regional
Planning Commission has the authority to sign and approve all
checks for the expenditure of funds for the operation of the
Grayson County Airport.

          (3) The County Auditor will have no responsibility re-
garding the auditing of the special bank account created pursuant

                              .-6278-
.   -




        Hon. Preston Smith,, page 4        (M-1278)



        to the proposed contract; such responsibility rests with the
        Regional Planning Commission.

                                SUMMARY

                  Pursuant to the provisions of Article 4413(32c),
             Vernon's Civil Statutes, a county and a regional
             planning commission have the authority to enter
             into contracts whereby the regional planning
             commission will assume operational control of
             a county airport. In such event the regional
             planning commission has the authority to create
             a special bank account and may expend funds
             from such account for the operation of the
             airport and such funds are not subject to
             audit by the county auditor, but such re-
             sponsibility rests with the regional planning
             commission.

                                          Very truly yours,

                                                  ?/am

                                               ORD C. MARTIN
                                               ney General of Texas

        Prepared by John Reeves
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Bill Allen, Chairman
        Bob Davis
        Jim Broadhurst
        Lynn Taylor
        Jerry Roberts

        SAMUEL D. MCDANIEL
        Staff Legal Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WHITE
        First Assistant

                                      -b279-